            Case 1:20-cv-02335-VSB Document 7 Filed 07/20/20 Page 1 of 2


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------X
                                                          :
JOSEPH GUGLIELMO,                                         :                              7/20/2020
                                                          :
                                         Plaintiff,       :
                                                          :         20-CV-2335 (VSB)
                           -against-                      :
                                                          :               ORDER
RAZORGATOR INTERACTIVE GROUP,                             :
INC.,                                                     :
                                                          :
                                         Defendant. :
                                                          :
--------------------------------------------------------- X

VERNON S. BRODERICK, United States District Judge:

        Plaintiff filed this action on March 16, 2020, (Doc. 1), and filed an affidavit of service on

June 3, 2020, (Doc. 5). The deadline for Defendant to respond to Plaintiff’s complaint was May

28, 2020. (See Doc. 5.) To date, Defendant has not appeared or responded to the complaint.

Plaintiff, however, has taken no action to continue prosecuting this case. Accordingly, on June

29, 2020, I entered an Order directing Plaintiff to seek a default judgment in accordance with

Rule 4(H) of my Individual Rules and Practices in Civil Cases by no later than July 15, 2020.

(Doc. 6.) In that Order, I warned Plaintiff that “fail[ing] to do so or otherwise demonstrate that

he intends to prosecute this litigation” would result in dismissal of this case for failure to

prosecute pursuant to Federal Rule of Civil Procedure 41(b). (Id.) Plaintiff failed to comply

with my June 29, 2020 Order. Accordingly, it is hereby:

        ORDERED that this action is dismissed for failure to prosecute pursuant to Federal Rule

of Civil Procedure 41(b). The Clerk is directed to terminate this case.

SO ORDERED.
         Case 1:20-cv-02335-VSB Document 7 Filed 07/20/20 Page 2 of 2


Dated:   July 20, 2020
         New York, New York             ________________________________
                                        VERNON S. BRODERICK
                                        United States District Judge
